Per curiam.
The facts in this case are substantially the same as those involved in the case of Gunn against the respondent herein 12 N. D. Ante, (87 N. W. Rep. 999), which was submitted at the same time as this case, and the decision in that case governs this. The peremptory writ should issue in this case, and be served upon the respondent, and such writ will conform substantially to the concluding and mandatory feature of the alternative writ, excepting therefrom only the order to show cause. It will be adjudged accordingly.